In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-11-00331-CR


                            KRISS RAY CAMP, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 47th District Court
                                   Potter County, Texas
               Trial Court No. 62,157-A, Honorable Dan L. Schaap, Presiding

                                   February 10, 2017

                              ORDER OF DISMISSAL
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Kriss Camp, a prison inmate appearing pro se, has filed a document with the

Court seeking relief from his 2011 conviction for the offense of assault causing bodily

injury to a family member. He asserts the evidence used to enhance the convicting

offense to a third-degree felony was insufficient.       In 2013, we affirmed Camp’s

conviction in this case and his petition for discretionary review was refused by the Texas

Court of Criminal Appeals.1 Our mandate issued in April 2013.


      1
      See Camp v. State, No. 07-11-00331-CR, 2013 Tex. App. LEXIS 740 (Tex.
App.—Amarillo Jan. 25, 2013, pet. refused) (mem. op., not designated for publication).
       For two reasons we lack jurisdiction to consider the merits of Camp’s complaint.

First, if Camp intends his request as a post-judgment motion, such as for rehearing, this

Court’s plenary power to vacate or modify its judgment expired 60 days after the

judgment issued on January 25, 2013.         See TEX. R. APP. P. 19.1(a) (expiration of

plenary power when no motion for rehearing filed); 19.3 (court of appeals cannot vacate

or modify its judgment after expiration of plenary power). Second, if Camp intends his

filing to initiate an original proceeding, the relief he seeks is clearly from a final felony

conviction. Jurisdiction to grant such relief lies exclusively with the Texas Court of

Criminal Appeals. Ex parte Alexander, 685 S.W.2d 57, 60 (Tex. Crim. App. 1985) (“It is

well established that only the Court of Criminal Appeals possesses the authority to grant

relief in a post-conviction habeas corpus proceeding where there is a final felony

conviction”); TEX. CODE CRIM. PROC. ANN. art. 11.07 § 5 (West 2015).


       Because we have no jurisdiction to consider Camp’s request for relief, it is

dismissed.


       It is so ordered.


                                                         Per Curiam


Do not publish.




                                             2